     Case 3:17-cv-01552-C Document 47 Filed 11/07/18          Page 1 of 16 PageID 719



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

CHERYL CALDWELL, Individually and             §
on Behalf of All Others Similarly Situated,   §
                                              §
Plaintiff,                                    §
                                              §
v.                                            §
                                              §      Civil Action No. 3:17-cv-1552-C
REO CONTRACTORS, INC., KINDALE                §
PITTMAN, individually, and HOLLY              §               Jury Demanded
KIRK, individually,                           §
                                              §
Defendants.                                   §
                                              §
                                              §

                BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
         IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE


                                                  Respectfully submitted,

                                                  /s/ Travis Gasper
                                                  J. DEREK BRAZIEL
                                                  Texas Bar No. 00793380
                                                  jdbraziel@l-b-law.com
                                                  TRAVIS GASPER
                                                  Texas Bar No. 24096881
                                                  gasper@l-b-law.com
                                                  Lee & Braziel, L.L.P.
                                                  1801 N. Lamar Street, Suite 325
                                                  Dallas, Texas 75202
                                                  (214) 749-1400 phone
                                                  (214) 749-1010 fax

                                                  ATTORNEYS FOR PLAINTIFF




BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                              Page - 1
      Case 3:17-cv-01552-C Document 47 Filed 11/07/18                                           Page 2 of 16 PageID 720



                                                    TABLE OF CONTENTS

I.       SUMMARY ............................................................................................................................ 4

II.      SUMMARY JUDGMENT EVIDENCE ................................................................................ 5

III.       STATEMENT OF FACTS .................................................................................................. 5

IV.        LEGAL STANDARD .......................................................................................................... 6

V.       ARGUMENT .......................................................................................................................... 6

      A. Genuine Issues of Material Facts Preclude Summary Judgment for Defendants .................. 6

         1.       Plaintiff was compensated on a salary basis at a proper rate........................................ 7

         2.       Plaintiff’s primary duty was not performing office or non-manual work directly

         related to the management or general business operations of the employer ........................... 7

         3.       Plaintiff’s primary duty did not include the exercise of discretion and independent

         judgment with respect to matters of significance ................................................................... 8

      B. In the Alternative, the Court Should Grant a Continuance so Plaintiff Can Present Facts

      Essential to Justify Her Opposition........................................................................................... 13

VI.        CONCLUSION .................................................................................................................. 15




BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                                                              Page - 2
   Case 3:17-cv-01552-C Document 47 Filed 11/07/18                                                 Page 3 of 16 PageID 721



                                                  TABLE OF AUTHORITIES

Cases
Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694 (5th Cir. 1999) ............................ 15
C.B. Trucking, Inc. v. Waste Management Inc., 137 F.3d 41 (1st Cir. 1998) ............................... 14
Dalheim, v. KDFW-TV, 918 F.2d 1220 (5th Cir. 1990).................................................................. 7
Enplanar, Inc. v. Marsh, 11 F.3d 1284 (5th Cir. 1994) ................................................................ 14
Gottlieb v. Constr. Servs. & Consultants, Inc., No. 05-14139-CIV, 2006 WL 5503644 (S.D. Fla.
   July 24, 2006).............................................................................................................................. 8
Heidtman v. Cnty. of El Paso, 171 F.3d 1038 (5th Cir. 1999)...................................................... 10
Integracolor, Ltd. v. McClure, No. 3:13-cv-4357-B, 2014 WL 4209577 (N.D. Tex. Aug. 26,
   2014) ......................................................................................................................................... 14
Leza v. City of Laredo, 496 F. App’x 375, 377-78 (5th Cir. 2012) .............................................. 14
Lott v. Howard Wilson Chrysler-Plymouth, Inc., 203 F.3d 326 (5th Cir. 2000) ............................ 6
Pendlebury v. Starbucks Coffee Co., 518 F. Supp. 2d 1345 (S.D. Fla. 2007) .............................. 13
Raby v. Livingston, 600 F.3d 552 (5th Cir. 2010)................................................................... 14, 15
Sack v. Miami Helicopter Service, Inc., 986 F. Supp. 1456 (S.D. Fla. 1997) ................................ 8
SEC v. Spence & Green Chem. Co., 612 F.2d 896 (5th Cir. 1980) .............................................. 14
Stearns Airport Equip. Co. v. FMC Corp., 170 F.3d 518 (5th Cir. 1999) .................................... 13
Villegas v. Dependable Constr. Servs., Inc., 2008 WL 5137721 (S.D. Tex. Dec. 8, 2008) ........... 7
Washington v. Allstate Ins. Co., 901 F.2d 1281 (5th Cir. 1990) ............................................. 13, 14
Wichita Falls Office Assocs. v. Banc One Corp., 978 F.2d 915 (5th Cir. 1992) .......................... 15
Zeleznik v. Universal Restoration Servs. Se., Inc., No. 1:10-CV-2444-WEJ, 2011 WL 13244169,
   (N.D. Ga. Dec. 15, 2011) .......................................................................................................... 13

Regulations
29 C.F.R. § 541.200 et seq. ................................................................................................... 7, 9, 13

Rules
Fed. R. Civ. P. 56 .......................................................................................................................... 13




BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                                                                    Page - 3
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18               Page 4 of 16 PageID 722



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CHERYL CALDWELL, Individually and                §
on Behalf of All Others Similarly Situated,      §
                                                 §
Plaintiff,                                       §
                                                 §
v.                                               §
                                                 §       Civil Action No. 3:17-cv-1552-C
REO CONTRACTORS, INC., KINDALE                   §
PITTMAN, individually, and HOLLY                 §                Jury Demanded
KIRK, individually,                              §
                                                 §
Defendants.                                      §
                                                 §
                                                 §

                BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
         IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE

        COMES NOW Plaintiff, Cheryl Caldwell, and files this Brief in Support of her

Response to Defendants’ Motion for Summary Judgment or, in the alternative, Plaintiff’s Motion

for Continuance.

                                           I. SUMMARY

        Pursuant to Local Rule 56.4(a)–(b), Plaintiff opposes Defendants’ Motion for Summary

Judgment because there is a genuine issue of material fact as to whether Defendants properly

classified Plaintiff as exempt from overtime under the administrative exemption to the FLSA. In

the alternative, the Court should stay briefing on Defendants’ Motion for Summary Judgment

until after it rules on Plaintiff’s Motion to Compel, and, if Plaintiff’s motion is granted in whole

or in part, allow Plaintiff to obtain the discovery sought and, after a short but reasonable time,

allow Plaintiff to supplement this response in opposition to Defendants’ motion with newly

acquired evidence.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                      Page - 4
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18                          Page 5 of 16 PageID 723



                                 II. SUMMARY JUDGMENT EVIDENCE

        In support of this motion, Plaintiff relies upon the pleadings and evidence already on file

in this case, particularly the evidence in the Supplemental Appendix in Support of Defendants’

Motion for Summary Judgment (Doc. 34), as well as the following evidence in the Appendix in

Support of Plaintiff’s Response to Defendants’ Motion for Summary Judgment (hereinafter,

“App.”) filed contemporaneously herewith:

         A. Declaration of Travis Gasper;

         B. Declaration of Cheryl Caldwell;

         C. Transcript Excerpts from Deposition of Plaintiff Cheryl Caldwell; and

         D. Transcript Excerpts from Deposition of Defendant REO Contractors, Inc..

                                         III. STATEMENT OF FACTS

1.      Plaintiff Caldwell was employed as a Customer Service Representative (“CSR”) by

Defendants from July 9, 2009, to July 13, 2016.1

2.      Plaintiff was paid on a salary basis at a rate of not less than $455 per week.2

3.      Plaintiff did not have a primary duty of performing office or non-manual work directly

related to the management or general business operations of Defendants or its customers.3

4.      Plaintiff did not have a primary duty that included the exercise of discretion and

independent judgment with respect to matters of significance.4

5.      According to Defendants,5 the Department of Labor (“DOL”) investigated REO in 2016,

found former CSRs (including Plaintiff) were non-exempt from overtime, and issued Rule 16b


1
  App. 5 at ¶ 1.
2
  App. 5 at ¶ 2.
3
  App. 5 at ¶ 3.
4
  App. 5–6 at ¶ 4.
5
  Despite multiple requests from Plaintiff, Defendants have yet to produce any evidence as to the findings or results
of the DOL investigation, forcing Plaintiff to file a motion to compel on October 17, 2018 (Doc. 39). Defendants’
response is due on November 7, 2018. See also, § V.B, infra.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                                      Page - 5
    Case 3:17-cv-01552-C Document 47 Filed 11/07/18                Page 6 of 16 PageID 724



letters.6 Although Defendants claim the DOL investigation found Defendants’ current CSR,

Tracy Fox, was exempt from overtime, REO testified that Fox’s CSR responsibilities and

Plaintiff’s CSR responsibilities were “very similar.”7

                                     IV. LEGAL STANDARD

       Generally, whether an employee is exempt from the FLSA’s overtime compensation

provisions is a question of fact. Lott v. Howard Wilson Chrysler-Plymouth, Inc., 203 F.3d 326,

330 (5th Cir. 2000). “However, the ultimate decision whether the employee is exempt . . . is a

question of law.” Id. The employer bears the burden of proof to show that an exemption

applies to the complaining employee; that burden is by a preponderance of the evidence

that the exemption is “plainly and unmistakably” applicable. Meza v. Intelligent Mexican

Mktg., Inc., 720 F.3d 577, 581 (5th Cir. 2013) (emphasis added). “The court must consider all of

the evidence in the light most favorable to the [Plaintiff], drawing all factual inferences in favor

of the [Plaintiff], and leaving credibility determinations, the weighing of evidence, and the

drawing of legitimate inferences from the facts to the jury.” Zenimax Media Inc. v. Oculus

VR, LLC, No. 3:14-CV-1849-K, 2018 BL 229236 (N.D. Tex. June 27, 2018) (Kinkeade, J.)

(citations omitted) (emphasis added).

                                          V. ARGUMENT

A. Genuine Issues of Material Facts Preclude Summary Judgment for Defendants.

       Under the FLSA, to qualify as an exempt administrative employee, the employee must:

       (1) be compensated on a salary or fee basis at a rate of not less than $455 per
       week;
       (2) have a primary duty of performing office or non-manual work directly related
       to the management or general business operations of the employer; and
       (3) have a primary duty that includes the exercise of discretion and independent
       judgment with respect to matters of significance.

6
 Doc. 33 at 8.
7
 App. 2–25 at 37:10-38:12; see also, § V.B, infra.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                      Page - 6
    Case 3:17-cv-01552-C Document 47 Filed 11/07/18               Page 7 of 16 PageID 725




29 C.F.R. § 541.200(a)(1)-(3).

       1. Plaintiff was compensated on a salary basis at a proper rate.

       Plaintiff does not dispute that she was compensated on a salary basis at a rate of not less

than $455 per week.8

       2. Plaintiff’s primary duty was not performing office or non-manual work directly
          related to the management or general business operations of the employer.

       Defendants cannot prove that Plaintiff’s primary job duty was the performance of office

or non-manual work directly related to the management or general business operations of the

employer. Plaintiff’s testimony directly contradicts any such claims, so a genuine issue of

material fact exists, precluding summary judgment for Defendants.

       The regulations relevant to the administrative exemption provide an extensive list of

work areas that fall within the exemption, including tax, finance, accounting, budgeting,

auditing, insurance, quality control, purchasing, procurement, advertising, marketing, research,

human resources, employee benefits, labor relations, government relations, or other similar

activities. § 541.201(b). “Thus, where an employee is primarily involved in producing the

product of the company rather than ‘servicing’ the company, the administrative exemption does

not apply.” Villegas v. Dependable Constr. Servs., Inc., 2008 WL 5137721, at *7 (S.D. Tex. Dec.

8, 2008). The Fifth Circuit has described the distinction between administrative and production

work as “between those employees whose primary duty is administering the business affairs of

the enterprise from those whose primary duty is producing the commodity or commodities,

whether goods or services, that the enterprise exists to produce and market.” Dalheim, v. KDFW-

TV, 918 F.2d 1220, 1230 (5th Cir. 1990).



8
 App. 5 at ¶ 2.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                      Page - 7
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18              Page 8 of 16 PageID 726



        Plaintiff’s primary duty was the performance of routine clerical and non-manual tasks not

directly related to the management or general business operations of REO or its customers.9

Rather, Plaintiff’s duties were related to the production of the goods and services that Defendants

provided. Many of Caldwell’s duties were indisputably secretarial or clerical, such as taking

direction from management, quality assurance inspectors, and field superintendents; typing up

summaries of work to be performed based on that information; updating notes and files;

and answering phones.10 These tasks do not qualify as exempt administrative work. See

§ 541.208(c) (noting that “any general office or bookkeeping work is nonexempt work.”). The

fact that Defendants claim that Plaintiff’s work was important to REO and that Plaintiff’s work

affected REO’s profitability are not dispositive. Gottlieb v. Constr. Servs. & Consultants, Inc.,

No. 05-14139-CIV, 2006 WL 5503644, at *6 (S.D. Fla. July 24, 2006) (citing Sack v. Miami

Helicopter Service, Inc., 986 F. Supp. 1456, 1469 (S.D. Fla. 1997)).

        Clearly, as to this question, there exist genuine issues of material fact precluding

summary judgment.

        3. Plaintiff’s primary duty did not include the exercise of discretion and independent
           judgment with respect to matters of significance

        Defendants testimony shows they completely fail to understand and appreciate the terms

“discretion” and “independent judgment,” as used in the FLSA. Defendants’ concept of both

terms are so broad and all-encompassing that it is difficult to imagine an employee or job duty

they would not consider exempt; unsurprisingly, such conceptualization leads Defendants to the

self-serving conclusion that they properly classified Plaintiff. But as the regulations, case law,

and facts of this case show, Plaintiff lacked the discretion and independent judgment with

respect to matters of significance under the FLSA required for Defendants’ to prevail.

9
 App. 5 at ¶ 3.
10
  App. 5 at ¶ 3.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                     Page - 8
  Case 3:17-cv-01552-C Document 47 Filed 11/07/18                  Page 9 of 16 PageID 727



       The key component of administrative status under the regulations is the exercise of

discretion and independent judgment:

       To qualify for the administrative exemption, an employee’s primary duty must
       include the exercise of discretion and independent judgment with respect to
       matters of significance. In general, the exercise of discretion and independent
       judgment involves the comparison and the evaluation of possible courses of
       conduct, and acting or making a decision after the various possibilities have been
       considered. The term “matters of significance” refers to the level of importance or
       consequence of the work performed.

§ 541.202(a).

       Factors to consider when determining whether an employee “exercises discretion and

independent judgment with respect to matters of significance” include:

       whether the employee has authority to formulate, affect, interpret, or implement
       management policies or operating practices; whether the employee carries out
       major assignments in conducting the operation of the business; whether the
       employee performs work that affects business operations to a substantial
       degree . . .; whether the employee has the authority to commit the employer in
       matters that have significant financial impact; whether the employee has authority
       to waive or deviate from established policies and procedures without prior
       approval; whether the employee has authority to negotiate and bind the company
       on significant matters; whether the employee provides consultation or expert
       advice to management; whether the employee is involved in planning long- or
       short-term business objectives; whether the employee investigates and resolves
       matters of significance on behalf of management; and whether the employee
       represents the company in handling complaints, arbitrating disputes or resolving
       grievances.

§ 541.202(b).

       The exercise of discretion and independent judgment “must be more than the use of skill

in applying well-established techniques, procedures, or specific standards,” and “does not

include clerical or secretarial work, recording or tabulating data, or performing other mechanical,

repetitive, recurrent or routine work.” § 541.202(e). Importantly, the Fifth Circuit affirmed a jury

finding that the administrative exemption did not apply to employees who spent considerable

time compiling information to complete their databases, while still being required to get a

BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                       Page - 9
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18                       Page 10 of 16 PageID 728



superior’s approval before making any significant decisions. Heidtman v. Cnty. of El Paso, 171

F.3d 1038, 1042 (5th Cir. 1999).

         Defendants claim that nearly all of Plaintiff’s job duties required her to exercise

discretion and independent judgment. But when pressed on any single duty, their arguments fall

apart and reveal that Plaintiff was only carrying out the duties Defendants required of her.11For

explanatory purposes, the testimony regarding Plaintiff’s duties is typically:

         Q:       How did Plaintiff exercise discretion or independent judgment in [job
                  duty]?
         A:       She had the authority to [job duty].
         Q:       Who gave her that authority?
         A:       That authority came from [REO management or REO’s customer].
         Q:       So how is she exercising discretion or independent judgment in [job
                  duty]? Can she choose not to [job duty]?
         A:       She had the discretion to choose not to.
         Q:       And then what would happen?
         A:       She wouldn’t have a job because [job duty] was part of her job.12

This is not discretion or independent judgment.

         Defendants’ testimony is that the following duties make an employee administratively-

exempt under the FLSA:

              •   Comparing an approval (from the customer) and a bid (from an estimator)

                  and making sure they match;13

              •   Getting approval from customer for any items that do not match;14

              •   Typing job recap that includes the items required by REO’s customers and

                  that REO has told CSR needs to be in the recap;15




11
   App. 35–36 at 78:6-79:25;
12
   This illustrative testimony was derived from REO’s deposition testimony. See App. 35–36 at 78:6-79:25.
13
   App. 26–28 at 69:21-71:23.
14
   App. 28–30 at 72:14-73:3.
15
   App. 31–35 at 74:20-78:4.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                                   Page - 10
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18               Page 11 of 16 PageID 729



             •   Updating/revising order forms based on the items approved by the

                 customer;16

             •   Comparing documents produced by others, like price sheets and estimates,

                 to make sure prices matched—and if they did not, requiring the employee

                 to contact the customer because she did not have authority to change

                 prices herself;17 and

             •   Compiling information from a variety of sources and providing updates to

                 the company or its customers based on what the company/customer

                 requires;18

These jobs duties/responsibilities show neither discretion nor independent judgment.

         In reality, Plaintiff had little or no discretion or independent judgment—let alone with

respect to matters of significance.19 Plaintiff testifies that “[t]here was a policy or procedure for

everything I did”20 and that:

         I did not have the authority to formulate, affect, interpret, or implement
         management policies or operating practices. I did not carry out major assignments
         in conducting the operation of the business. I did not perform work that affected
         business operations to a substantial degree. I did not have the authority to commit
         Defendants in matters that have significant financial impact. I did not have the
         authority to waive or deviate from established policies and procedures without
         prior approval. I did not have authority to negotiate and bind the company on
         significant matters. I did not provide consultation or expert advice to
         management. I was not involved in planning long- or short-term business
         objectives. I did not investigate and/or resolve matters of significance on behalf of
         management. I did not represent the company in handling complaints, arbitrating
         disputes, or resolving grievances.21

         Plaintiff also testifies that she:

16
   App. 35–36 at 78:6-79:25.
17
   App. 37–39 at 80:20-82:3.
18
   App. 40–42 at 90:21-92:5.
19
   App. 13 at 27:4-12, 14–15 at 28:23-29:20; App. 5 ¶ 4.
20
   App. 13 at 27:9.
21
   App. 5–6 at ¶ 4.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                       Page - 11
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18                Page 12 of 16 PageID 730



            •   Had no authority to order any supplies or equipment on her own;

                everything had to be approved by someone else;22

            •   Voluntarily created a guide (never used by REO) for other CSRs

                containing a compilation of the many policies and procedures required by

                REO;23

            •   Had no discretion in performing her job duties, which were merely rote

                tasks based on company-formulated policies and procedures;24

            •   Took the words from one document and put them into another document,

                without any authority to make any changes/decisions;25

            •   Only scheduled what other employees/workers told her to schedule;26 and

            •   Absorbed duties of laid-off employees, such as answering phones, which

                she describes as “additional responsibilities.”27

         Throughout her seven-year employment with Defendants, Plaintiff sought additional job

duties, responsibilities, and compensation. By and large, Defendants denied her requests and

made sure she knew her place. And while Plaintiff may have sent Defendants a letter designed to

enhance her duties and responsibilities in order to obtain a raise and position herself to list a

more important job title on future resumes, her day-to-day duties remained unchanged. Plaintiff’s

letter requesting a raise can be analogized to a worker’s resume; courts have recognized that

resumes are “‘typically designed to enhance the employee’s duties and responsibilities in order

to obtain a job,’” and consider any contradictions in a plaintiff’s resume and the facts proffered


22
   App. 9–10 at 20:24-21:3.
23
   App. 11–12 at 25:2-26:7.
24
   App. 14–15 at 28:23-29:20.
25
   App. 16–17 at 36:24-37:15.
26
   App. 18 at 39:10-12.
27
   App. 19 at 85:1-11.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                    Page - 12
  Case 3:17-cv-01552-C Document 47 Filed 11/07/18                  Page 13 of 16 PageID 731



in his FLSA case to be “‘credibility questions for the factfinder.’” Pendlebury v. Starbucks

Coffee Co., 518 F. Supp. 2d 1345, 1362 (S.D. Fla. 2007) (internal quotations omitted) (quoting

Schaeferv. Ind. Mich. Power Co., 358 F.3d 394, 401 (6th Cir. 2004)); Zeleznik v. Universal

Restoration Servs. Se., Inc., No. 1:10-CV-2444-WEJ, 2011 WL 13244169, at *12 (N.D. Ga. Dec.

15, 2011). Further, job titles are not determinative; rather, it is the employee’s salary and duties

that determine her qualification as an exempt employee. 29 C.F.R. § 541.2.

       Here, too, there exists a genuine issue of material fact precluding summary judgment.

B. In the Alternative, the Court Should Grant a Continuance so Plaintiff Can Present Facts
Essential to Justify Her Opposition.

       Federal Rule of Civil Procedure 56(d) provides that the Court may defer a motion for

summary judgment or allow time for a nonmovant to obtain affidavits or declarations or to take

discovery if the nonmovant “shows by affidavit or declaration that, for specified reasons, it

cannot present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). This rule is

“designed to safeguard against a premature or improvident grant of summary judgment.”

Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990). To justify a continuance,

the Rule 56(d) motion must demonstrate (1) why the movant needs additional discovery and (2)

how the additional discovery will likely create a genuine issue of material fact. See Stearns

Airport Equip. Co. v. FMC Corp., 170 F.3d 518, 534–35 (5th Cir. 1999) (construing former Fed.

R. Civ. P. 56(f)). In response to a proper motion for a continuance to obtain further discovery,

the Court may “(1) defer considering the [summary judgment] motion or deny it; (2) allow time

to obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate order.”

Fed. R. Civ. P. 56(d).

       “Rule 56(d) discovery motions are broadly favored and should be liberally granted.”

Integracolor, Ltd. v. McClure, No. 3:13-cv-4357-B, 2014 WL 4209577, at *3 (N.D. Tex. Aug.

BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                      Page - 13
 Case 3:17-cv-01552-C Document 47 Filed 11/07/18                Page 14 of 16 PageID 732



26, 2014) (quoting Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010)). The Court generally

should grant “a continuance for additional discovery if [the nonmovant]: (i) requested extended

discovery prior to [the Court’s] ruling on summary judgment; (ii) placed [the Court] on notice

that further discovery pertaining to the summary judgment motion was being sought; and (iii)

demonstrated to [the Court] with reasonable specificity how the requested discovery pertained to

the pending motion.” Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1291 (5th Cir. 1994) (citations

omitted) (construing former Fed. R. Civ. P. 56(f)). But a Rule 56(d) “motion to re-open

discovery [is] procedurally defective”–and therefore must be denied–if “a party requesting

additional discovery as to facts essential to its opposition of a motion for summary judgment

[fails] to present an affidavit or declaration.” Leza v. City of Laredo, 496 F. App’x 375, 377-78

(5th Cir. 2012) (per curiam).

       The nonmovant, however, must “present specific facts explaining his inability to make a

substantive response . . . and specifically demonstrating how postponement of a ruling on the

motion will enable him, by discovery or other means, to rebut the movant’s showing of the

absence of a genuine issue of fact” and defeat summary judgment. Washington, 901 F.2d at 1285

(internal quotations and citations omitted) (construing former Fed. R. Civ. P. 56(f)). The

nonmovant “may not simply rely on vague assertions that additional discovery will produce

needed, but unspecified, facts.” Raby, 600 F.3d at 561 (quoting SEC v. Spence & Green Chem.

Co., 612 F.2d 896, 901 (5th Cir. 1980)). “Rather, a request to stay summary judgment under

[Rule 56(d)] must ‘set forth a plausible basis for believing that specified facts, susceptible of

collection within a reasonable time frame, probably exist and indicate how the emergent facts, if

adduced, will influence the outcome of the pending summary judgment motion.’” Id. (quoting

C.B. Trucking, Inc. v. Waste Management Inc., 137 F.3d 41, 44 (1st Cir. 1998)). The party


BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                   Page - 14
     Case 3:17-cv-01552-C Document 47 Filed 11/07/18               Page 15 of 16 PageID 733



requesting the additional discovery or extension also must show that relevant discovery has been

diligently pursued. See Wichita Falls Office Assocs. v. Banc One Corp., 978 F.2d 915, 919 (5th

Cir. 1992). “If it appears that further discovery will not provide evidence creating a genuine issue

of material fact, the district court may grant summary judgment.” Raby, 600 F.3d at 561 (quoting

Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 720 (5th Cir. 1999)).

         Considering the attached Declaration of Travis Gasper28 and contents of Plaintiff’s

previously-filed motion to compel,29 Plaintiff has made the required showing to justify her

request for an order deferring consideration of Defendants’ motion for summary judgment and

stay all associated briefing until Plaintiff has an opportunity to conduct discovery essential to

Plaintiff’s opposition to Defendants’ motion for summary judgment.

         Plaintiff has diligently pursued documents related to the DOL investigation into

Defendants’ employees (including Plaintiff) and contact information for individuals with

information related to the claims in the legislation—which should have been provided by

Defendants months ago. As this information may serve to create a genuine issue of material fact

sufficient to oppose and defeat Defendants’ motion, the Court should stay briefing on

Defendants’ motion until after it rules on Plaintiff’s motion to compel, and if it grants Plaintiff’s

motion in whole or in part, allow Plaintiff to obtain the discovery sought and, after a short but

reasonable time, allow Plaintiff to supplement this response in opposition to Defendants’ motion

with newly acquired evidence.

                                         VI. CONCLUSION

         Because Plaintiff’s sworn testimony contradicts Defendants’ summary judgment

evidence, Plaintiff respectfully requests that the Court deny Defendants’ Motion for Summary


28
  App #. Dec of TG
29
  Doc. 39.
BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                      Page - 15
  Case 3:17-cv-01552-C Document 47 Filed 11/07/18                 Page 16 of 16 PageID 734



Judgment in its entirety and grant Plaintiff all such other relief that the Court deems just. In the

alternative, the Court should stay briefing on Defendants’ Motion for Summary Judgment until

after it rules on Plaintiff’s Motion to Compel, and, if Plaintiff’s motion is granted in whole or in

part, allow Plaintiff to obtain the discovery sought and, after a short but reasonable time, allow

Plaintiff to supplement this response in opposition to Defendants’ motion with newly acquired

evidence.



                                                     Respectfully submitted,

                                                     /s/ Travis Gasper
                                                     J. DEREK BRAZIEL
                                                     Texas Bar No. 00793380
                                                     jdbraziel@l-b-law.com
                                                     TRAVIS GASPER
                                                     Texas Bar No. 24096881
                                                     gasper@l-b-law.com
                                                     Lee & Braziel, L.L.P.
                                                     1801 N. Lamar Street, Suite 325
                                                     Dallas, Texas 75202
                                                     (214) 749-1400 phone
                                                     (214) 749-1010 fax

                                                     ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record through the Court’s ECF system as of the date file-stamped thereon.



                                                     /s/ Travis Gasper
                                                     TRAVIS GASPER




BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                     Page - 16
